United States Court of Appeals
                       For the First Circuit

No. 11-2472

                          SHANE O. MOFFAT,

                       Plaintiff, Appellant,

                                 v.

                UNITED STATES DEPARTMENT OF JUSTICE,

                        Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Denise Jefferson Casper, U.S. District Judge]


                               Before

                        Lynch, Chief Judge,
                 Boudin and Lipez, Circuit Judges.*



     David A.F. Lewis for appellant.
     Jennifer A. Serafyn, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief.



                            June 14, 2013




     *
       Judge Boudin participated in the semble in this matter, but
did not participate in the issuance of the panel's opinion. The
remaining two panelists therefore issued the opinion pursuant to 28
U.S.C. § 46(d).
            LIPEZ,    Circuit   Judge.      Appellant      Shane   O.   Moffat

commenced   this     action   under   the   Freedom   of    Information   Act

("FOIA"), 5 U.S.C. § 552, seeking information from the Federal

Bureau of Investigation ("FBI") that he believes will exonerate him

from his conviction for first degree murder.                 The government

produced certain heavily redacted documents in response to the

complaint, and asserted various exemptions to disclosure of the

documents' full contents.       The district court subsequently granted

the government's motion for summary judgment, finding that Moffat

had received all of the relief to which he was entitled.            The court

also awarded Moffat attorneys' fees, after significantly reducing

both the number of hours that were compensable and the requested

hourly rate of Moffat's counsel.

            Moffat appeals the district court's grant of summary

judgment, contending that the government's invocation of the FOIA

exemptions is evidence that it did not respond to his request in

good faith. He requests vacatur and remand of the district court's

order so that, among other things, he can take discovery concerning

his claims.     He also appeals the fee award, challenging the

district court's calculation of his hourly rate.            We affirm.

                                      I.

A.   Factual Background

            In 2001, Moffat was tried for murder in the Commonwealth

of Massachusetts.      During his criminal proceedings, the Hampden


                                      -2-
County District Attorney's office gave him a document that purports

to be an FBI 302 report dated December 9, 1999.             Although the

record is silent as to how this document came into the district

attorney's possession, Moffat alleges that it came from the U.S.

Attorney's Office for the District of Connecticut.1          This mostly-

redacted document includes notes from an interview conducted by

federal law enforcement officials with an individual named Desmond

Wolfe, as a result of a proffer agreement between Wolfe and the

government.    Although   the   document   given   to    Moffat   contains

substantial redactions, portions of the report reveal the names of

the agents and government prosecutors who were present at the

interview.2   During the interview, Wolfe recounted a conversation

he had with a man named "Screw" regarding "a murder that occurred

in Springfield."   Screw told Wolfe that on the day of the murder,

he and another individual named "Shane," presumably referring to

Moffat, "licked a man down and now he died."            The murder victim

owed Shane money and Screw witnessed Shane commit the murder.

          Moffat was convicted of murder in October 2001 and

sentenced to life imprisonment.    His conviction was based in part

on the theory that he was alone at the crime scene when the murder


     1
       The document contains faint and partially obscured lines at
the top margins of its pages, which list a fax number and the words
"US Attys Off." The document also discusses an interview that took
place at the U.S. Attorney's Office in Hartford, CT.
     2
       The record does not disclose what entity or individual made
the redactions in Moffat's version of the report.

                                  -3-
took place. He alleges that the individual named "Screw" mentioned

in the FBI 302 report is an alias for a man named Everol Bartlet,

who actually committed the crime.        Since the FBI 302 report places

Bartlet at the murder scene, Moffat asserts that it undermines the

prosecution's theory of the case.

           On November 12, 2008, Moffat submitted FOIA requests to

the FBI at its main office in Washington, DC, believing that the

agency   possessed   information   that    may   exonerate   him.      These

requests sought, inter alia, a copy of the FBI 302 report discussed

above, all records that mention or refer to Moffat, and any

documents that refer to Moffat in connection with the investigation

and prosecution of Desmond Wolfe.        He later filed similar requests

with four FBI field offices after his request to the main office

was unproductive.

           The FBI conducted initial searches but did not uncover

any responsive information; the main office and four field offices

denied Moffat's requests.     Moffat filed administrative appeals of

those decisions, to no avail.

B.   Procedural History

           Moffat initiated this action in December 2009, appending

his copy of the FBI 302 report to his complaint as well as the

history of his communication with the FBI.           As a result of the

litigation,   the    FBI   conducted     searches   for   files     directly

pertaining to the subjects of Moffat's requests, as well as


                                   -4-
searches for any documents that included mere mentions of or

passing references to the subjects in question.          The government

labels the former type of searches "main file searches," and the

latter "cross-reference searches." These searches located 20 pages

of responsive documents. The FBI states that its initial responses

to Moffat's requests had not produced these documents because, due

to resource constraints, it solely conducts main file searches in

response to administrative requests.       Only when a complaint is

filed does the government initiate a cross-reference check.          This

cross-reference    check   evidently   uncovered   the   documents     in

question.

            On March 29, 2010, the FBI provided Moffat with 16 of the

20 pages, most of which were heavily redacted, and withheld the

remaining four pages as duplicates. Among the responsive documents

were portions of the December 9, 1999, FBI 302 report.        The FBI's

version of the report contains more redactions than Moffat's

version, and blacks out the names of the FBI agents who conducted

the investigation, Wolfe's name, as well as most of the factual

details discussed above.    The FBI invoked Exemptions 6, 7(C), and

7(D) to justify these redactions, relying on privacy concerns and

the need to protect confidential sources.

            After producing these documents, the government moved for

summary judgment, asserting that it had conducted an adequate

search of its records and had produced all information responsive


                                 -5-
to Moffat's various FOIA requests.     The government also contended

that it was justified in asserting the claimed exemptions.    Moffat

responded by challenging the adequacy of the government's search

methods.     Additionally, he noted that he already had a less-

redacted version of the FBI 302 report in his possession, and that

the agency could not continue to withhold information that had

already been revealed.    He contended that the government's ongoing

assertion of the exemptions "reflects their bad faith in the entire

process."

            In a lengthy and thoughtful memorandum opinion and order,

the district court granted the government's motion, agreeing that

the FBI's search was adequate and that it had properly claimed the

exemptions asserted.3    The district court noted, however, that the

FOIA litigation had resulted in the production of certain documents

and that Moffat had therefore been successful in obtaining some

relief.    As a result, the district court suggested that he may be

entitled to attorneys' fees under 5 U.S.C. § 552(a)(4) as a party

that had "substantially prevailed" against the government.       The

court directed the parties to brief Moffat's entitlement to fees.

            Moffat filed the requested brief, contending that he was

entitled to fees under FOIA, and seeking $14,500 in fees at an



     3
       The district court also granted summary judgment in favor of
a number of other federal agencies who were defendants in Moffat's
suit.   Moffat has not appealed the court's order as to those
parties.

                                 -6-
hourly rate of $225.        Although the district court agreed that

Moffat was entitled to fees, it reduced the award to $1,600. There

were two components to this reduction. The court first lowered the

hours compensable by a substantial margin.          With respect to the

hourly rate of Moffat's counsel, the court noted that he was

appointed   by   the   Massachusetts    Committee   for   Public   Counsel

Services ("CPCS") to represent Moffat in his criminal proceedings,

of which the FOIA litigation was a part.       Observing that the CPCS

reimbursement rate was $100 per hour, the court calculated his fee

award using that rate.

            Moffat timely appealed the district court's entry of

summary judgment, as well as the fee award.

                                  II.

A.   Moffat’s FOIA Claims

            Our review of the district court's grant of summary

judgment is de novo. See Soto-Padró v. Pub. Bldgs. Auth., 675 F.3d

1, 5 (1st Cir. 2012).         We view the facts in the light most

favorable to the nonmoving party, and may uphold the district

court's order only if there is no genuine dispute of material fact

and the movant is entitled to judgment as a matter of law.            See

Candelario del Moral v. UBS Fin. Servs. Inc. of P.R., 699 F.3d 93,

99 (1st Cir. 2012).

            Moffat asks that we vacate the district court's entry of

summary judgment and permit him to take any necessary discovery,


                                  -7-
which would presumably uncover more information responsive to his

FOIA requests.          To that end, he raises two separate, but related,

arguments.        The first challenges the government's invocations of

certain privacy- and confidentiality-related exemptions to justify

its redaction of the FBI 302 report. Moffat also contends that the

government responded to his FOIA requests in bad faith, thereby

suggesting that it continues to withhold information to which he is

entitled.     We address each argument in turn.

             1.    The Exemptions

             FOIA serves to expose the operations of federal agencies

"to the light of public scrutiny."             Dep't of the Air Force v. Rose,

425 U.S. 352, 361 (1976) (citation omitted) (quotation marks

omitted).         The    statute   embodies    a   broad   policy   in   favor   of

disclosure, reflecting the notion that "promot[ing] an informed

citizenry . . . is vital to democracy."             Carpenter v. U.S. Dep’t of

Justice, 470 F.3d 434, 437 (1st Cir. 2006).                 Nevertheless, there

are nine categories of exemptions, which permit the government to

withhold documents that are otherwise responsive to the request.

See 5 U.S.C. § 552(b); Maynard, 986 F.2d at 554.                         The nine

exemptions are to be construed narrowly, with all doubts resolved

in favor of disclosure.            Carpenter, 470 F.3d at 438.

             We exercise de novo review over the district court’s

determination that withheld materials are exempt from disclosure.

See id. at 437.          The agency bears the burden of demonstrating the


                                         -8-
applicability of the claimed exemption. See State of Maine v. U.S.

Dep't of Interior, 298 F.3d 60, 65 (1st Cir. 2002).

          As noted, the only document at issue in this appeal is

the FBI 302 report.    The government claimed three exemptions as to

this report, namely    Exemptions 6, 7(C), and 7(D).         See 5 U.S.C. §

552(b)(6), (7)(C), (7)(D).        The district court discussed only

Exemptions 7(C) and 7(D), and we follow suit.4

                  a.   Exemption 7(C)

          Exemption    7(C)     permits   the   government    to   withhold

information   "compiled   for    law   enforcement   purposes"     when   the

release of that information "could reasonably be expected to

constitute an unwarranted invasion of personal privacy."              Id. §

552(b)(7)(C).   The exemption guards the privacy interests of a

broad range of individuals, including government agents, personnel,

confidential sources, and investigatory targets. Maynard, 986 F.2d

at 566.   The exemption also "protects a broad notion of personal

privacy, including an individual's interest in avoiding disclosure

of personal matters." Carpenter, 470 F.3d at 438. "This notion of

privacy 'encompass[es] the individual's control of information



     4
       Exemption 6 applies to all "personnel and medical files . .
. the disclosure of which would constitute a clearly unwarranted
invasion of personal privacy." 5 U.S.C. § 552(b)(6). As Exemption
7(C) protects similar interests and shields a broader range of
information, we need not address Exemption 6 separately because
"all information that would fall within the scope of Exemption 6
would also be immune from disclosure under Exemption 7(C)." Roth
v. U.S. Dep't of Justice, 642 F.3d 1161, 1173 (D.C. Cir. 2011).

                                    -9-
concerning his or her person,' and 'when, how, and to what extent

information about them is communicated to others.'"    Id. (quoting

U.S. Dep't of Justice v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 789, 762 (1989)).

          The exemption requires a court to balance these privacy

interests against the public interest in disclosure.   Maynard, 986

F.2d at 566 (citing Reporters Comm., 489 U.S. at 762). This public

interest must be guided by FOIA's basic purpose, which is "to open

agency action to the light of public scrutiny."   Reporters Comm.,

489 U.S. at 772.   This purpose is not "fostered by disclosure of

information about private citizens that is accumulated in various

government files but that reveals little or nothing about an

agency's own conduct."   Id. at 773.

          In invoking 7(C) as to the FBI 302 report, the agency

sought to protect the privacy interests of a number of individuals,

including third party informants, FBI personnel, and people merely

mentioned in the course of the interview. The gravamen of Moffat's

argument is that the privacy interests the government seeks to

protect have been substantially reduced or even eradicated by his

possession of a less-redacted version of the FBI 302 report.   As a

result, the diminished privacy interest is now strongly outweighed

by the public interest in disclosure.

          This line of reasoning fails for two reasons.   First, we

have previously stated that prior revelations of exempt information


                               -10-
do not destroy an individual's privacy interest.             See Carpenter,

470 F.3d at 440 ("That information has been released to the public

domain, especially where the release is limited, has little bearing

on the privacy interest. Indeed, in modern society there is little

information that has not been released to another." (citations

omitted)); see also Rugiero v. U.S. Dep't of Justice, 257 F.3d 534,

545 (6th Cir. 2001) (stating that "no diminution of privacy

interests occurs despite the fact that the identifying information

is already publicly available"); Weisberg v. U.S. Dep't of Justice,

745 F.2d 1476, 1491 (D.C. Cir. 1984) (holding that prior disclosure

of information to Congressional committee did not "undermine[] the

privacy interests of these individuals in avoiding harassment and

annoyance that could result should the FBI confirm . . . the

presence of their names in the [relevant] documents"). The privacy

interests the government seeks to uphold remain as strong now as

they were before.5

          On   the   other   side   of     the   balance,   Moffat   has   not

identified a public interest powerful enough to outweigh the

substantial privacy interests at stake.           The public interest FOIA

seeks to uphold is the right of citizens to understand and obtain


     5
        As a subsidiary argument, Moffat suggests that the
government is required to make a showing of actual harassment or
other harm in order to invoke Exemption 7(C). We have previously
rejected this contention. See New Eng. Apple Council v. Donovan,
725 F.2d 139, 142 (1st Cir. 1984) ("[T]he protection of exemption
7(C) is not limited to cases involving 'private facts' or an actual
showing of harassment or other harm to government officials.").

                                    -11-
information about the workings of their own government.              Maynard,

986 F.2d at 566. In Carpenter, we explained that "the innocence or

guilt of a particular defendant tells the Court 'nothing about

matters of substantive law enforcement policy that are properly the

subject of public concern.'"         470 F.3d at 441 (quoting Neely v.

FBI, 208 F.3d 461, 464 (4th Cir. 2000)).            But this is not to say

that information requested by a criminal defendant may never

implicate the public interest.           For example, "[t]o the extent . .

.   that   any   of   the    requested   material   would   reveal   how   the

government       responded    to   informants    and   others    who   offer

information," or "shed light on possible government misconduct,"

FOIA's purposes may be served.           Id.

            Here, Moffat's only discernible interest in the requested

information is to challenge his murder conviction, and he has

failed to connect his deeply personal stake in this information to

a larger governmental function.           While his reply brief states in

conclusory fashion that the requested information will "reveal a

method of federal law enforcement that is not readily apparent,"

this assertion is nothing more than speculation. He articulates no

reason why the names and identifying information of specific

individuals would shed any light on the conduct of the government.

To the extent that he implies the existence of some form of

government misconduct, the Supreme Court has said that "where . .

. the public interest being asserted is to show that responsible


                                     -12-
officials    acted   negligently   or     otherwise   improperly   in   the

performance of their duties, the requester must establish more than

a bare suspicion in order to obtain disclosure."          Nat'l Archives

& Records Admin. v. Favish, 541 U.S. 157, 174 (2004).         Rather, the

plaintiff must make a "meaningful evidentiary showing" that the

public interest would be served by disclosure.             Id. at 175.

Moffat's unsupported assertion does not suffice.6

            Consequently, Moffat has failed to demonstrate that the

privacy interests the FBI seeks to protect have waned in strength

as a result of the release of a less-redacted version of the FBI

302 report, or that there is a significant public interest in the

requested information.       Because this balance clearly favors the

government, we conclude that Exemption 7(C) was properly invoked.

                     b.   Exemption 7(D)

            Exemption 7(D) permits the withholding of information

collected for law enforcement purposes when such information "could

reasonably be expected to disclose the identity of a confidential

source."    5 U.S.C. § 552(b)(7)(D).       The statute also protects any



     6
        Moffat repeatedly cites a single district court case,
Stonehill v. I.R.S., 534 F. Supp. 2d 1 (D.D.C. 2008), for the
proposition that our 7(C) analysis must consider the government's
prior disclosure. Stonehill, however, addressed a vastly different
set of facts, involving the government's withholding of the name of
an IRS agent under Exemptions 6 and 7(C) after that name had
already been revealed in prior litigation the plaintiff had
initiated against the government. Id. at 5. Additionally, the
Stonehill court took pains to cabin its holding to the case's
unique facts. Id. at 12.

                                   -13-
"information        furnished    by     a     confidential       source"       if    that

information        was   collected      "in     the     course      of    a     criminal

investigation."          Id.    Unlike       under     7(C),   if   the       government

demonstrates that the information requested was given under an

assurance of confidentiality, 7(D) does not require a further

showing that privacy interests outweigh any public interest in

disclosure.         New Eng. Apple Council, 725 F.2d at 145.                        Thus,

"Exemption 7(D) provides greater protection to a narrower class of

persons than does 7(C)."         Id.7

               Moffat    contends     once     again    that     any     interest      in

protecting confidential sources or information "evaporated" when

the Hampden County District Attorney's office provided him with a

less-redacted version of the FBI 302 report and that the government

was required to justify its continuing withholding in light of the

prior revelation.        This waiver contention founders on our opinion

in Irons v. F.B.I., 880 F.2d 1446 (1st Cir. 1989) (en banc).                           In

that       case,   plaintiffs   initiated      a   FOIA   suit      demanding       files

concerning certain FBI informants who testified at the "trials of

alleged Communist leaders in the 1950s."                       Id. at 1446.           The



       7
       An assurance of confidentiality can be either express or
implied.   New Eng. Apple Council, 725 F.2d at 145.      Here, the
district court found that the information in the FBI 302 report was
given under an implied assurance of confidentiality, which can be
inferred from "generic circumstances" such as "the nature of the
crime investigated and [the informant's] relation to it."     Dep't
of Justice v. Landano, 508 U.S. 165, 179, 181 (1993). Moffat does
not challenge this determination on appeal.

                                        -14-
government invoked Exemption 7(D) in response, and plaintiffs

argued that the confidential sources had waived the FBI's right to

invoke Exemption 7(D) by testifying in open court concerning the

protected information.      Id. at 1446-47.

             After an exhaustive examination of the statutory text,

FOIA's legislative history, and assorted policy considerations, we

declined   to    read   a   waiver   provision   into   Exemption   7(D)'s

straightforward language.      The statute authorizes the withholding

of any "information furnished by a confidential source" in the

context of an ongoing criminal investigation. Id. at 1449 (quoting

5 U.S.C. § 552(b)(7)(D)).       "Neither this language, nor any other

relevant language," we concluded, "says anything about waiver."

Id.   As a consequence, we held that "plaintiffs are not entitled to

information furnished to the FBI by confidential sources, beyond

what has been actually disclosed in the source's prior public

testimony."     Id. at 1457.   This holding makes clear that Exemption

7(D)'s shield does not necessarily disappear when some fraction of

the information requested has come to light.              The government

therefore retained the right to invoke Exemption 7(D) as to the FBI

302 report, notwithstanding the entry into the public domain of

some portions of the report.

             Irons reserved the question of whether 7(D) continues to

apply to the specific information that has already been publicly

disclosed.      See id. at 1448 ("[W]e are not considering the FBI's


                                     -15-
refusal to make available information restating what the sources in

fact revealed at the . . . trials.").                 Although Moffat's case

superficially implicates similar facts, given that some of the

information the government seeks to shield has already entered the

public domain, we need not address whether 7(D) admits of a limited

exception regarding publicly-disclosed information.                 Even if this

possible exception to 7(D) applied, the most Moffat could obtain

would be a copy of the FBI 302 report that contains the exact same

redactions as the version he already possesses.                     Irons makes

crystal clear that this is the most he is even potentially entitled

to, and that the government may properly withhold any information

not already revealed.       See id. at 1456-57.          But that is not the

nature of Moffat's claim.        His goal is to obtain information other

than what he already has, and nowhere does he suggest that his

claims would be satisfied if the FBI simply produced a copy of the

FBI 302 report that contains the same withholdings as the one in

his   possession.      Indeed,     such       an   endeavor   would    serve    no

discernible purpose in this case.             Because Moffat does not argue

that the government should have provided him with a carbon copy of

his   version   of   the   FBI   302    report,     we   do   not   address    his

entitlement to such a document.8


      8
       Even assuming that this limited public disclosure exception
to 7(D) remains viable, we doubt that it applies to Moffat's
circumstances given that the record is silent as to whether his
less-redacted version of the FBI 302 report was released with the
government's imprimatur. Cf. Irons, 880 F.2d at 1454 (explaining

                                       -16-
              For    these   reasons,    the    government   validly    asserted

Exemption 7(D) as to all the information redacted from the FBI 302

report.

              2.    Bad Faith

              Moffat repeatedly asserts that the government's redaction

of the FBI 302 report is indicative of its "bad faith" handling of

his    FOIA    requests      and   its   withholding   of    other    responsive

documents.          Although not always clear in their articulation,

Moffat's accusations of bad faith are a challenge to the adequacy

of the agency's search in response to his requests.                  Under FOIA,

adequacy is determined not by "whether relevant documents might

exist, but whether the agency's search was 'reasonably calculated

to discover the requested documents.'" Maynard v. C.I.A., 986 F.2d

547, 559 (1st Cir. 1993) (quoting Safecard Servs., Inc. v. S.E.C.,

926 F.2d 1197, 1201 (D.C. Cir. 1991)).                  "The adequacy of an

agency's search for documents under the FOIA is judged by a

standard of reasonableness and depends upon the facts of each

case." Id.         Adequacy "is generally determined not by the fruits of

the search, but by the appropriateness of the methods used to carry

out the search."         Iturralde v. Comptroller of Currency, 315 F.3d

311, 315 (D.C. Cir. 2003).



that   "there is no reason to apply the 'waiver' doctrine where not
only   is there no indication that the sources actually wanted to
make   public the information they did not in fact made public, but
also   the agency itself does not want such disclosure").

                                         -17-
          The government bears the initial burden of showing that

it conducted an adequate search.   As part of meeting this burden,

it may provide an affidavit describing the search it conducted in

response to the plaintiff's request.    Id. at 314-15.    "[I]f an

agency demonstrates that it has conducted a reasonably thorough

search, the FOIA requester can rebut the agency's affidavit only by

showing that the agency's search was not made in good faith."

Maynard, 986 F.2d at 560 (emphasis added); see also Oglesby v. U.S.

Dep't of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990) (stating that

agency has duty to make "a good faith effort to conduct a search

for the requested records").9   If the plaintiff demonstrates that

the agency acted with a lack of good faith in conducting the

search, summary judgment must be denied.10   See Maynard, 986 F.2d

at 560.




     9
       Although the government asserts that Moffat had waived any
challenge to the adequacy of the FBI's search, his repeated
references to the government's bad faith are only fairly understood
as arguments about adequacy.
     10
       A successful challenge to the adequacy of the search could
result in a remand requiring the district court to reconsider the
adequacy issue, see Perry v. Block, 684 F.2d 121, 128-29 (D.C. Cir.
1982), or for the agency to offer "fuller enlightenment on [its]
procedures," Founding Church of Scientology of Wash., D. C., Inc.
v. Nat'l Sec. Agency, 610 F.2d 824, 838 n.108 (D.C. Cir. 1979), or
for discovery regarding the agency's processes, see Weisberg v.
U.S. Dep't of Justice, 627 F.2d 365, 371 (D.C. Cir. 1980).
Finally, a case may involve disputes that must be resolved via
factfinding. But see Margaret B. Kwoka, The Freedom of Information
Act Trial, 61 Am. U. L. Rev. 217, 249-56 (2011) (discussing rarity
of trials in FOIA cases).

                                -18-
              Here, Moffat argues that his primary evidence of the

FBI's   bad    faith   is   the   government's   continuing   assertion   of

exemptions relating to the FBI 302 report, despite the previous

revelation of some of its contents.          He purports to use the FBI's

treatment of the report as evidence of its bad faith handling of

his FOIA requests generally, and as an indication that the agency

continues to hide documents from him.

              As an initial matter, we question whether an agency's

incorrect invocation of FOIA exemptions can ever serve as evidence

of bad faith.      We are certain, however, that even if the agency

claimed an exemption in error, that fact alone does not establish

that the government's response lacked good faith, or that the

search was inadequate.        The adequacy of a search focuses on the

reasonableness of the agency's response, not whether that response

was legally correct in every particular. See Church of Scientology

Int'l v. U.S. Dep't of Justice, 30 F.3d 224, 230 (1st Cir. 1994).

              Regardless of whether the exemptions inquiry and the

adequacy inquiry can ever overlap, we have already explained that

in this case, Exemptions 7(C) and 7(D) were appropriately applied

to the FBI 302 report. Consequently, there is no basis to conclude

that the government's redactions were unjustified or improper here.

Put another way, "[appellant's] prime example of bad faith on the

part of the government . . . amounts to nothing more than proper

application of the law."          Rugiero, 257 F.3d at 545.


                                      -19-
            In his reply brief, Moffat belatedly discusses a wholly

separate category of evidence in support of his bad faith argument.

Specifically, Moffat takes issue with the FBI's treatment of his

FOIA request at the administrative level and its refusal to conduct

a cross-reference search until after his complaint was filed.

Although Moffat discussed this category of evidence during the

summary judgment proceedings in the district court, his failure to

do so in his opening brief on appeal waives any argument based upon

the agency's initial handling of his FOIA requests.       See, e.g., N.

Am. Specialty Ins. Co. v. Lapalme, 258 F.3d 35, 45 (1st Cir. 2001)

("There are few principles more securely settled in this court than

the principle which holds that, absent exceptional circumstances,

an appellant cannot raise an argument for the first time in a reply

brief.").

            Even if this contention was not waived, it has no basis

in the record. In response to Moffat's vague allegations of unfair

treatment, the government has come forward with uncontroverted

evidence that Moffat's FOIA requests were handled pursuant to

general FBI procedure.     There is no evidence or even suggestion

that the government inappropriately refused to conduct a cross-

reference   search   at   the   administrative   level,   or   that   the

government's search was otherwise conducted in bad faith.

            For all these reasons, Moffat has failed to raise a

triable issue as to the government's treatment of his FOIA request.


                                  -20-
B.    The District Court’s Fee Award

            Under FOIA, a court may "assess against the United States

reasonable attorney fees" in any case "in which the complainant has

substantially prevailed."      5 U.S.C. § 552(a)(4)(E)(i).        Although

the    district   court   concluded     that   Moffat   had   substantially

prevailed in this litigation, the court declined to assess fees at

the $225 hourly rate his counsel sought and instead approved a rate

of $100 per hour.    Moffat has no dispute with the district court's

reduction of the hours compensable, but contends on appeal that the

district court employed an inappropriate measure of his attorney's

hourly rate.

            We review the district court's rate calculation for abuse

of discretion.    See Hutchinson ex rel. Julien v. Patrick, 636 F.3d

1, 13 (1st Cir. 2011).       The reasonableness of a fee award is a

quintessential    exercise   of   the    district   court's    judgment.

Accordingly, "'an appellate court is far more likely to defer to

the trial court in reviewing fee computations than in many other

situations.'"     Id. (quoting Lipsett v. Blanco, 975 F.2d 934, 937

(1st Cir. 1992)).

            "Reasonable hourly rates will vary depending on the

nature of the work, the locality in which it is performed, the

qualifications of the lawyers, and other criteria."           United States

v. One Star Class Sloop Sailboat, 546 F.3d 26, 38 (1st Cir. 2008).

The party seeking fees bears the burden of "establishing the


                                  -21-
prevailing hourly rate . . . in the community for the performance

of   similar   legal     services   by   comparably    credentialled    [sic]

counsel."   Hutchinson, 636 F.3d at 16.           Moffat's counsel submitted

an affidavit stating in cursory fashion that his typical hourly

rate was $225, without offering any indication that his years in

practice, his credentials, or his experience supported such a

figure.     The affidavit also tells us nothing about counsel's

experience with FOIA litigation.         These threadbare assertions are

wholly insufficient to warrant his claimed hourly rate.11

            Moffat further asserts that the district court erred in

linking its hourly rate calculation to the $100 per hour rate used

to compensate CPCS attorneys for their criminal defense work.               But

in light of Moffat's failure to proffer any evidence in support of

his hourly rate, we cannot say the court abused its discretion in

basing the fee award on the value that CPCS had placed on attorneys

representing indigent defendants.           Cf. Andrade v. Jamestown Hous.

Auth., 82 F.3d 1179, 1190 (1st Cir. 1996) ("[T]he court is entitled

to   rely   upon   its    own   knowledge    of    attorney's   fees   in   its

surrounding area in arriving at a reasonable hourly rate.").




      11
       On appeal, Moffat cites cases that discuss the prevailing
market rate for civil rights attorneys in the Boston area. See,
e.g., Hutchinson, 636 F.3d at 16 (noting that $250/hour fee was
"identical to those that the same lawyers had previously received
in civil rights cases"). These general estimates do not show that
those rates were justified for this attorney's work in this
particular case.

                                     -22-
          In conclusion, there was no abuse of discretion in the

district court's calculation of the fee award in this case.

                              III.

          For the reasons stated, we affirm both the district

court's entry of summary judgment and the fee award.




                              -23-